After the opinion in this cause was filed, the United States, by leave of court, was permitted to file its motion for reargument. As the grounds of that motion, it contends first, that the court, in deciding the claim of the United States for priority respecting the sum of $230.51 due and payable to the federal government under the social security act, applied the provisions of Title IX, as amended, *Page 261 
rather than those of Title VIII, as amended, of that act; and second, that the court failed to consider the claim for priority urged by the United States respecting a capital stock tax in the sum of $3.23.
Limited to these contentions, the motion of the United States for reargument is granted.